DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the catching step as claimed in claims 15 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assenat et al. (PGPub 2015/0152668) in view of Chang (US 9102376).
As to claim 15, Assenat discloses a mount for a transportation means, mounted on body of a transportation means configured to couple the transportation means to a locking device of a parking system (Paragraph 3: locking bicycle), wherein the mount includes a RF tag recorded RFID information for specifying a user or the transportation means (Paragraph 4 and 9: the locking member on the bike has a tag), and a coupling structure to be mounted on the body of the transportation means (Paragraph 4: the locking member is secured to the bike).
Assenat does not explicitly disclose the coupling structure includes: a band on which at least one catching groove having directivity to be formed; and a hook on which at least one catching step to be formed to engage with the catching groove in a saw-tooth manner, whereby, if the band is fitted into the hook in a predetermined direction in a state where the band and the hook surround the body, the release of a coupling is 
	Chang discloses the coupling structure includes: a band (Fig. 3: side plates 212, 214) on which at least one catching groove having directivity to be formed (Fig. 3: teeth 213, 215); and a hook on which at least one catching step to be formed to engage with the catching groove in a saw-tooth manner (Fig. 3: engaging teeth 52 and hook 92 have edges that engages with the teeth 213, 215), whereby, if the band is fitted into the hook in a predetermined direction in a state where the band and the hook surround the body (Fig. 8: element A surrounds the bike body D1 and D), the release of a coupling is impossible in a direction opposite to the direction where the band is fitted into the hook in while the catching groove engages with the catching step (col. 4 lines 44-61: the teeth are one-way engaged).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Assenat to use a mounting structure as taught by Chang.
The motivation for such a modification would be to increase the security of the lock and make it harder for thieves to steal the bike.
Additionally, since all the claimed elements would continue to operate in the same manner, specifically the bike lock system of Assenat would still lock bikes and the object mounting to bikes of Chang would still mount objects to bikes.  Therefore, the results would be predictable to one of ordinary skill in the art.

	As to claim 16, 18, Assenat in view of Chang discloses wherein the coupling structure is a structure to be covered by the locking device by coupling the mount with the locking device (Assenat; Fig. 2: locking member goes into the locking receptacle 102).
As to claim 17, Assenat discloses a parking system for a transportation means configured to lock/unlock a body of the transportation means to/from a fixture of the rack (Paragraph 29: docking station for locking bike), wherein the body of the transportation means comprises a mount in which RFID information for specifying a user or the transportation means is recorded (Paragraph 4, 9, 32: the locking member on the bike has a tag identifies cycle), and the rack comprises: a bracket mechanically coupled with the mount and having a reader reading RFID information recorded in the mount or RFID information with which a user makes contact (Fig. 1-2: the docking station has a receptacle 102 for receiving the locking member 104); and a lock configured to lock/unlock the coupling of the mount and the bracket based on the RFID information read by the reader (Paragraph 61-63: tag activates lock).
Assenat does not explicitly disclose the coupling structure includes: a band on which at least one catching groove having directivity to be formed; and a hook on which at least one catching step to be formed to engage with the catching groove in a saw-tooth manner, whereby, if the band is fitted into the hook in a predetermined direction in a state where the band and the hook surround the body, the release of a coupling is 
	Chang discloses a coupling structure for mounting the mount on the transportation means includes: a band (Fig. 3: side plates 212, 214) on which at least one catching groove having directivity to be formed (Fig. 3: teeth 213, 215); and a hook on which at least one catching step to be formed to engage with the catching groove in a saw-tooth manner (Fig. 3: engaging teeth 52 and hook  92 have edges/surfaces that engages with the teeth 213, 215), whereby, if the band is fitted into the hook in a predetermined direction in a state where the band and the hook surround the body (Fig. 8: element A surrounds the bike body  D1 and D), the release of a coupling is impossible in a direction opposite to the direction where the band is fitted into the hook in while the catching groove engages with the catching step (col. 4 lines 44-61: the teeth are one-way engaged).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Assenat to use a mounting structure as taught by Chang.
The motivation for such a modification would be to increase the security of the lock and make it harder for thieves to steal the bike.
Additionally, since all the claimed elements would continue to operate in the same manner, specifically the bike lock system of Assenat would still lock bikes and the object mounting to bikes of Chang would still mount objects to bikes.  Therefore, the results would be predictable to one of ordinary skill in the art.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assenat et al. (PGPub 2015/0152668) in view of Chang (US 9102376) and in further view of Song (PGPub 2015/0074004).
As to claim 19, Assenat does not explicitly disclose wherein the rack further comprises: an articulated cable fixed at one side thereof to the bracket and at the other side thereof to the fixture of the rack, and having at least one joint that is bendable so that the bracket may reach the mount regardless of a height, a direction and a position of the mount by a user's adjustment.
Song discloses wherein the rack further comprises: an articulated cable fixed at one side thereof to the bracket and at the other side thereof to the fixture of the rack, and having at least one joint that is bendable so that the bracket may reach the mount regardless of a height, a direction and a position of the mount by a user's adjustment (Fig. 2: bendable cable to attach to bike for locking, the cable is made of chains, where each chain link can be considered a joint, making the cable articulated).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Assenat in view of Chang to use a cable as taught by Song.
The motivation for such a modification would be for better space efficiency allowing more bikes to fit in an area.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assenat et al. (PGPub 2015/0152668) in view of Chang (US 9102376) and in further view of Morgal et al. (PGPub 2010/0228405).
As to claim 20, Assenat does not explicitly disclose wherein the rack further comprises: a controller configured to compare information read by the reader with information registered in a database of a server through a network to control the lock according to the compared result.
Morgal discloses wherein the rack further comprises: a controller configured to compare information read by the reader with information registered in a database of a server through a network to control the lock according to the compared result (Paragraph 147, 153: compare ID, and checking whether user is authorized to rent, Paragraph 153: “The kiosk computer or server may either refer to a resident copy of the rental system's database or access the database resident in a electric vehicle management system (EVMS) central computer server via the Internet or an Intranet to determine whether the user is authorized to rent the selected PEV 422”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Assenat in view of Chang to communicate with a server as taught by Morgal.
The motivation for such a modification would be to allow the system to operate in more than one location.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assenat et al. (PGPub 2015/0152668) in view of Chang (US 9102376) and in further view of Kuo (US 6095386).
As to claim 21, Assenat in view of Chang does not explicitly disclose wherein an uneven rail and guide bar are formed on contact surfaces of the mount and the bracket to be mechanically combined with each other, so that a coupling operation is performed while the guide bar of the mount slides along the rail of the bracket.
	Kuo discloses wherein an uneven rail (Fig. 9: the rails have holes) and guide bar are formed on contact surfaces of the mount and the bracket to be mechanically combined with each other, so that a coupling operation is performed while the guide bar of the mount slides along the rail of the bracket (Fig. 9: guide rails engages with bar 83 to mate the parts together).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Assenat in view of Chang to use a mounting structure as taught by Kuo.
The motivation for such a modification would be to increase the security of the lock and make it harder for thieves to steal the bike.
Additionally, since all the claimed elements would continue to operate in the same manner, specifically the bike lock system of Assenat in view of Chang would still lock bikes and the rails and bars for guiding engagement of two parts of Kuo would still engage 2 objects together.  Therefore, the results would be predictable to one of ordinary skill in the art.


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assenat et al. (PGPub 2015/0152668) in view of Chang (US 9102376) and in further view of Hyeon et al. (KR 2015132675).
As to claim 22, Assenat in view of Chang does not explicitly disclose wherein the mount comprises a rechargeable battery, and the bracket comprises a wireless charger to charge the battery.  



Hyeon discloses wherein the mount comprises a rechargeable battery, and the bracket comprises a wireless charger to charge the battery (Abstract: charging bicycle wirelessly).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Assenat in view of Chang to charge wirelessly as taught by Hyeon.
The motivation for such a modification would be to increase the convenience of the user.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assenat et al. (PGPub 2015/0152668) in view of Chang (US 9102376) and in further Song (PGPub 2015/0074004) and in further view of Judd et al. (US 5889463) and in further view of Rand (US 6147603).
As to claim 23, while Assenat in view of Chang and in further view of Song does not explicitly disclose wherein a first sensing line for detecting a theft based on an electric disconnection and a second sensing line for detecting the disconnection of the articulated cable are further provided in the band of the mount, and the parking system further comprises an alarm device of giving alarm if the disconnection is detected in either of the first sensing line or the second sensing line, Judd discloses that it would have been obvious to output an alarm based on the lock cable disconnect (Abstract) and Rand discloses it would have been obvious to output an alert based on an electrical disconnect (Abstract).  Therefore it would have been obvious to one of ordinary skill in the art to monitor both the cable and electrical lines for disconnects.  This would allow for a more comprehensive theft detection system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/Examiner, Art Unit 2683                         

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683